JUSTICE MARQUEZ,
dissenting.
€29 I agree with the majority that this case turns on the interplay between Colorado's premises liability statute, section 13-21-115, C.R.S. (2013), and the common law doe-trine of attractive nuisance. Maj. op. ¶ 9. Section 13-21-115(2) provides that the premises liability statute "shall not be construed to abrogate the doctrine of attractive nuisance as applied to persons under fourteen years of age." Thus, whether S.W., a child licensee, may bring a claim for attractive nuisance turns on whether that common law doctrine applied to child licensees. The majority holds that the common law doctrine of attractive nuisance imposed a duty on landowners to protect "all children from certain attractions on their land, whether they entered the land through trespass or invitation." Maj. op. ¶ 10. The majority therefore concludes that "all children-regardless of classification [as trespasser, licensee, or invi-teel-could bring a claim for attractive nuisance at common law." Id. I disagree. As the court of appeals correctly recognized, in Colorado, the common law doctrine served to protect children who were injured by an "attractive nuisance" that enticed them to trespass onto the landowner's property. Because I believe the majority misconstrues the doctrine and, in so doing, misreads our prior case law, I respectfully dissent.
1.
30 Under the common law, the standard of care owed by a landowner depended on the injured party's status as an invitee, licensee, or trespasser. Mile High Fence Co. v. Radovich, 175 Colo. 537, 541, 489 P.2d 308, 311 (1971). With réspect to trespassers, landowners owed no duty to make or keep their premises safe. Gallegos v. Phipps, 779 P.2d 856, 860 (Colo.1989) (citing Staley v. Sec. Athletic Ass'n, 152 Colo. 19, 21, 380 P.2d 53, 54 (1968)); 62 Am.Jur.2d Premises Liability § 283 ("[The general rule is that a landowner owes no duty to a trespasser except to refrain from causing willful and wanton injury. ..."). The harshness of this general rule led to the development of several exceptions, the best known of which is the attractive nuisance doctrine, which was created as a humanitarian response to protect children who were injured or killed by trespassing onto private property and playing with artificial conditions left out by the landowner. 62 Am.Jur.2d § 288. As this exception to the general rule has been described in Colorado, "[t]respassing children were generally treated like trespassing adults unless the attractive-nuisance doctrine was applicable. The attractive-nuisance doctrine developed to allow recovery for a trespassing child where a landowner (1) keeps an artificial condition on his premises that is an attraction and allurement to a child, (2) involves an unreasonable risk of injury, and (8) is located in a place where it might reasonably be expected that children are likely to congregate." 7 John W. Grund et al., Colo. Prac., Personal Injury Torts and Insurance § 19:8 (8d ed. 2012).
§31 Under this exception, children who are drawn to trespass onto a landowner's property by an unusual and enticing condition are treated as though they are invitees, not trespassers. See, e.g., Dan B. Dobbs, The Law of Torts § 236, at 609 (2000) (discussing the origin of the attractive nuisance rule: "The court [in Keffe v. Milwaukee & St. Paul Ry. Co., 21 Minn. 207 (1875) ] compared the allure of the turntable to strong-scented meat used to attract and trap dogs. For this reason the trespass was to be forgiven and the child treated as an invitee."); *1266Denver Tromway Corp. v. Callahan, 112 Colo. 460, 464-65, 150 P.2d 798, 799-800 (1944) ("[There is no question but that the boy was a trespasser on the private property of defendant, unless he was "invited by an 'attractive nuisance, as recognized by our decisions."). This doctrine, including its applicability to child trespassers, is reflected in secondary sources and this court's case law.
A.
132 In 1934, the Restatement of Torts described the doctrine of attractive nuisance by explaining that a land possessor "is subject to liability for bodily harm to young children trespassing thereon caused by a structure or other artificial condition" maintained on the land, where four conditions are met: (1) the land possessor knows (or should know) that "children are likely to trespass" at the place where the artificial condition is maintained; (2) the land possessor knows and realizes (or should know and realize) that the artificial condition involves an unreasonable risk of death or serious bodily harm to trespassing children; (8) the children, because of their youth, do not discover the condition or realize the risk involved in "in-termeddling" with the condition or in coming within the area made dangerous by the condition; and (4) the utility to the land possessor of maintaining the condition is slight compared to the risk it poses to young children. Restatement (First) of Torts § 889 (1934) (emphasis added).
133 The majority of American jurisdictions adopted the attractive nuisance doctrine as defined by the Restatement. 4 Stuart M. Speiser et al., The American Law of Torts § 14:78 (2009) ("The vast majority of American jurisdictions now take the firm position that-so long as certain conditions or prerequisites are met-a land owner or occupant may be held liable for injuries, etc., to trespassing children caused by artificial conditions highly dangerous...."). _ Similarly, Prosser and Keeton, noting the frequency with which the Restatement provision is cited and generally accepted by courts, have described this Restatement provision as "one of its most effective single sections." WP. Keeton et al., Prosser and Keeton on the Law of Torts § 59 (5th ed. 1984).
B.
134 Colorado case law confirms that the common law doctrine of attractive nuisance applies only to trespassing children. Indeed, the majority acknowledges that a trio of cases relied on by the court of appeals reflect this view. Maj. op. ¶ 13 (citing Niernberg, by Niernberg v. Gavin, 123 Colo. 1, 224 P.2d 215 (1950); Hayko v. Colo. & Utah Coal Co., 77 Colo. 143, 235 P. 373 (1925), overruled in part by Mile High Fence, 175 Colo. 537, 489 P.2d 308; Esquibel v. City & Cnty. of Denver, 112 Colo. 546, 151 P.2d 757 (1944), overruled in part by Mile High Fence, 175 Colo. 537, 489 P.2d 308). The majority nevertheless asserts that "while each of these cases involved trespassing children, we never rooted our holdings in the children's status as trespassers." Maj. op. 14. Relying on these decisions, the majority concludes that trespass is not a requirement of the doctrine. In so doing, the majority misreads our case law. Although it is true that the outcome of those cases did not hinge on the children's status as trespassers, that is because their status as trespassers was never at issue. Instead, we declined to apply the doctrine of attractive nuisance in those cases because some other requirement of the doctrine was not met.
135 In Niernberg, this court explained that the attractive nuisance doctrine is "an exception to the general rule limiting the liability of landowners as to trespassers." 123 Colo. at 3-4, 224 P.2d at 216 (emphasis added). Although this court ultimately did not apply the doctrine in that case, our reasoning began with the premise that the doe-trine applies only to child trespassers who are attracted onto the premises by a "dangerous trap" or "artificial device" that is left "open and unguarded." See id. at 3, 224 P.2d at 216. In that case, undisputed evidence established that the landowner had seen the child plaintiff playing near the tar barrel that the landowner was cleaning, and that he repeatedly warned and attempted to protect the child from the hot tar that ultimately injured him. Id. at 2-3, 224 P.2d at 215-16. Under those facts, this court did not *1267apply the attractive nuisance doctrine. Instead, it relied on the principle that a landowner is liable for injuries resulting from "active negligence to trespassers whose presence is known" (such as the child in that case), and that the landowner is required to use ordinary care to avoid injury to such trespassers. Id. at 4, 224 P.2d at 216 (emphasis added). At most, the "evidence raised an issue of the exercise of reasonable care by defendant," which the trial court properly resolved against the plaintiff. Id. at 4, 224 P.2d at 216.
136 Similarly, this court did not apply the attractive nuisance doctrine in Hayko because the child trespasser in that case was not enticed to trespass by the box of dynamite caps that ultimately injured him. 77 Colo. at 145, 235 P. at 374. Again, our analysis confirmed the general rule that landowners are not liable to trespassers, and the exception to that rule embodied in the attractive nuisance doctrine: "[The owner of land owes no duty to a mere trespasser, young or old. While he owes a duty to one invited, and some attractive agencies may amount to an invitation to a child, yet such an agency must invite to trespass and not merely after trespass...." Id. at 146, 235 P. at 374 (emphasis added). In Hayko, the injured child and his playmate were attracted onto the land by a mining shack, which we concluded, as a matter of law, was not an "unusual attraction." Id. at 146, 235 P. at 374. The child plaintiff "could not see the box of caps till he had trespassed." Id. at 145, 235 P. at 374. Thus, because the alleged attractive agency, a box of dynamite caps, did not invite the trespass, the doctrine did not apply to the injured child.1
137 Moreover, contrary to the majority's assertion, we acknowledged in Hayko that the attractive nuisance doctrine applies only to trespassers: "The plaintiff was a trespasser to whom there was owing no duty, unless under the attractive nuisance doctrine...." Id. at 145, 235 P. at 374; see also Esquibel, 112 Colo. at 549-50, 151 P.2d at 759 (holding that the defendant was not liable for the child plaintiff's injuries resulting from climb ing on old automobiles on the defendant's land because the child trespassed on the land due to its availability and proximity to her home, and not because of the attraction of the automobiles).
138 As the court of appeals correctly reasoned, these cases confirm the general rule that a landowner owes no heightened duty of care to a trespasser and that in Colorado, the doctrine only applies to protect a child who is injured by an attractive nuisance that enticed the child to trespass. The majority erroneously concludes that, because the resolution of these cases did not hinge on the child's status as a trespasser, the doctrine therefore must apply regardless of the child's classification within the trespasser-licensee-invitee trichotomy. See maj. op. ¶ 10. The majority misreads these cases. In each of these cases, this court ultimately declined to apply the doctrine because, despite the child's trespass, some other prong of the doctrine was not met.
1 39 The majority's misreading of our case law may stem from a fundamental misunderstanding of the first United States case to articulate the attractive nuisance doctrine, Sioux City & P.R. Co. v. Stout, 84 U.S. (17 Wall.) 657, 21 L.Ed. 745 (1873). In that case, a six-year-old boy trespassed on railroad property and was injured when his foot was crushed while playing on an unsecured turntable used to rotate trains. Id. at 657-58. The majority suggests that although the United States Supreme Court recognized that the plaintiff was a trespasser, "that fact did not underpin its holding." Maj. op. 11. Instead, according to the majority, the critical factor in the decision was that the boy behaved as a typical child. Id. I disagree. The fact that the boy "behaved as a typical child" served as the court's rationale for finding an exception to the general rule that a *1268landowner owes no duty of care to trespassers.
1 40 Despite the majority's novel interpretation, Stout is widely recognized as "mark[ing] the advent of the doctrine in the United States." Speiser et al., The American Law of Torts § 14:78; W.P. Keeton et al., Prosser and Keeton on the Law of Torts § 59 ("the special rule as to trespassing children first appeared in 1873 in the Supreme Court of the United States"); Dobbs, The Law of Torts § 286, at 609 n. 14 (discussing the origin of the special rule and Keffe, 21 Minn. 207, and noting that "[the Supreme Court had held for the plaintiff in a similar case two years earlier in Sioux City").
41 Indeed, in response to the railroad's suggestion that "the plaintiff was a trespasser upon the railroad premises, and therefore cannot recover," the Supreme Court in Stout cites four cases in which the injured plaintiff was a trespasser yet was allowed to recover. 84 U.S. at 660-61. In three of the cases, the trespassing plaintiff was a young child; in another, the nineteen-year-old plaintiff was injured by spring guns set in the defendant's grounds. Id. After discussing these cases, the Court articulates the general rule to be "that while a railway company is not bound to the same degree of care in regard to mere strangers who are unlawfully upon its premises that it owes to passengers conveyed by it, it is not exempt from responsibility to such strangers for injuries arising from its negli-genee or from its tortious acts." Id. at 661. This language reflects the "general rule" that landowners do not owe the same duty of care to trespassers as to those lawfully on their premises, but that a departure from this rule is warranted where the landowner is negligent or engages in tortious acts. Yet the premise for the rule, and the exception, is grounded in the plaintiff's status as a "trespasser," to whom typically no duty is owed.
42 Numerous Colorado cases cite Stout as the seminal American case on the attractive nuisance doctrine. Seq, e.g., Lovejoy v. Denver & R.G.R. Co., 59 Colo. 222, 225-26, 146 P. 263, 264-65 (1915) ("The leading, if not the first, American case upon this subject is that of Railway v. Stout...."); Simkins v. Dowis, 100 Colo. 355, 358-59, 67 P.2d 627, 629 (1937) ("The leading case on the subject in the United States is probably that of Sioux City & P.R. Co. v. Stout...."); Denver City Tramway Co. v. Nicholas, 35 Colo. 462, 470-71, 84 P. 813, 815-16 (1906) ("this rule was ... affirmed by the Supreme Court of the United States in Railroad Co. v. Stout ").Though the majority acknowledges that Stout is the "earliest articulation of the attractive nuisance doctrine" in this country, maj. op. ¶ 11, it fails to recognize that the rationale of the doctrine is premised on a child's status as a trespasser.
[[ 48 While this recitation of case law is not exhaustive,2 it is sufficient to illustrate that *1269the common law doctrine of attractive nuisance applied only to trespassing children. As its name suggests, the "attractive nuisance" doctrine applies when an object or condition entices or "attracts" a child to trespass outo the landowner's property and the child is injured by the object or condition that induced the trespass. Where a child enters the land as an invitee or licensee, the child is not "attracted" onto the land by the object or condition causing the injury. Tellingly, the majority does not cite a single Colorado ease that applies the attractive nuisance doctrine to a child licensee or child invitee.
IL.
T44 To the extent the majority suggests that an attractive nuisance doctrine confined to trespassing children would perpetuate an "inverted hierarchy" in contravention of Gallegos, its concern is unfounded. The attractive nuisance doctrine treats children who are attracted or allured onto a landowner's property as invitees rather than trespassers. The operation of the doctrine therefore conforms with section 13-21-115(3.5), which states that it was the General Assembly's intent to create a hierarchy of recovery for premises liability claims.
45 As discussed, supra, and noted in the court of appeals' opinion, attractive nuisances are considered constructive invitations to children. See, eg., United Zinc & Chem. Co. v. Britt, 258 U.S. 268, 275, 42 S.Ct. 299, 66 L.Ed. 615 (1922) ("Illt may be held that knowingly to establish and expose ... something that is certain to attract [children], has the legal effect of an invitation to them although not to an adult."); Lovejoy, 59 Colo. at 225, 146 P. at 264 ("The leaving or maintaining of a dangerous and attractive machine, or other instrument or ageney upon one's premises, under cireumstances which naturally tend to attract or allure young children of immature judgment, and to induce them to believe that they are at liberty to enter and handle or play with it, is tantamount to an implied invitation to enter ....") (internal quotation marks omitted). When an attraction "invites" a child to trespass onto private property, the child trespasser is treated under the law as an invitee, not a trespasser. See, eg., Fowler V. Harper et al., Harper, James and Gray on Torts § 27.5 (8d ed. 2008) ("[Thhe possessor's act of creating or maintaining [an artificial, highly dangerous, unguarded thing certain to attract young children] was equivalent to an 'invitation, and the child became an invitee to whom the duty of care was owed."); 62 Am. Jur.2d § 298 ("One theory advanced by the courts in support of the attractive nuisance doctrine is that the attractiveness of the premises, or of the dangerous instrumentality, to children of tender years is to be considered as an implied invitation, which takes the children who accept it out of the category of trespassers and puts them in the category of invitees...." ); Speiser et al., The American Law of Torts § 14:78 (same). The attractive nuisance doctrine is thus "a legal fiction invoked for the purposes of transforming the status of a trespassing child into that of an invitee. The child is regarded, not as a trespasser, but as being rightfully on the premises." 62 Am.Jur.2d § 298.
T46 Under the attractive nuisance doctrine, a possessor of land is subject to liability if "the condition is one of which the possessor knows or should know and which he realizes or should realize as involving an unreasonable risk of death or serious bodily harm" to the child. Restatement (First) of Torts § 389 (1984)3 This "knew or should have known" standard echoes the duty of care under section 18-21-115(8)(c) owed to invitees: "[AJn invitee may recover for damages caused by the landowner's unreasonable failure to exercise reasonable care to protect against dangers of which he actually knew or should have known." (emphasis added)4 *1270That said, the attractive nuisance doctrine is unique. As understood in leading torts treatises, liability under the attractive nuisance doctrine differs slightly from the common law duty owed to an invitee, in that the doctrine does not impose a duty to inspect or investigate to discover conditions potentially dangerous to trespassing children. Seq, eg., William L. Prosser, Trespassing Children, 47 Calif, L.Rev. 427, 451-52 (1959) ("[Nlo case has ever held that the possessor is required to inspect his land, or to police it, to discover whether there is any condition upon it which will be likely to harm trespassing children.... [T}he proper phrase would appear to be 'has reason to know.'"); Dobbs, The Law of Torts § 236, at 610 (addressing the Second Restatement's phrasing of the duty: "That seems to be an obscure way of saying that the landowner need not investigate to discover the condition.. ..").
{47 In sum, under the common law doe-trine, when an attraction "invites" a child to trespass onto another's land, the child trespasser is treated as a type of constructive invitee. This understanding of the doctrine is harmonious with the General Assembly's stated intent in section 13-21-115(3.5). By understanding the child trespasser as an "invitee"-even one to whom the duty to inspect is not owed-the operation of the doctrine does not run afoul of Gallegos by inverting the hierarchy of liability.
HIL.
{148 For the foregoing reasons, I would affirm the court of appeals' well-reasoned conclusion that the common law doctrine of attractive nuisance applies only to trespassing children, and its decision to affirm the trial court's summary judgment in favor of defendant. It is undisputed that the child plaintiff here was a licensee, not a trespasser. Therefore the attractive nuisance doctrine, as recognized by the common law and this court, does not apply. Accordingly, I respectfully dissent.
49 I am authorized to state that Justice COATS joins in this dissent.

. I note that Colorado is among a minority of jurisdictions that applies the doctrine only where the child is attracted onto the land by the condition which injured him. Restatement (Second) of Torts § 339 emt. e (1965). Thus, I agree with Judge Gabriel that the attractive nuisance claim in this case fails in any event because "it is undisputed that the bungee run attraction did not entice SW to enter the landowner's property." S.W. ex rel. Wacker v. Towers Boat Club, Inc., 2012 COA 77, ¶ 48, 318 P.3d 38 (Gabriel, J., specially concurring).


. Numerous Colorado cases indicate that the attractive nuisance doctrine applies only to trespassing children. In Nickolas, the court stated the applicable rule "is as follows: 'If an owner sees fit to keep on his premises something that is an attraction and allurement to the natural instincts of childhood, the law imposes upon him the corresponding duty to take reasonable precautions to prevent the intrusion of children, or to protect from personal injury such as may be attracted thereto.'" 35 Colo. at 470, 84 P. at 815-16 (internal citation omitted). In Simkins, the court distinguished the case from others dealing with attractive nuisance, finding that "a shack and a fire in a rubbish burning device, on the owner's premises, were such common, ordinary, and usual things as not to entice trespass by children and as a matter of law, therefore were not attractive nuisances." 100 Colo. at 361, 67 P.2d at 630. In Phipps v. Mitze, 116 Colo. 288, 291, 180 P.2d 233, 234 (1947), the court found that the Restatement of Torts, section 339 [Artificial Conditions Highly Dangerous to Trespassing Children], was more applicable to the facts in the case than section 335 [Artificial Conditions Highly Dangerous to Constant Trespassers upon a Limited Areal, where the plaintiffs alleged that their nine-year-old son trespassed on defendant's land to hike and drowned in a pond. Finally, in Callahan, an eleven-year-old boy drowned in the Platte River on premises under the defendant's control. 112 Colo. at 461, 150 P.2d at 798. This court noted that under certain circumstances, a landowner "is under obligation to use reasonable care to protect [children of tender years] from injury when coming upon said premises, even though they may be technical trespassers." Id. at 465-66, 150 P.2d at 800 (internal quotation marks and citation omitted). The court continued, "although the private owner may owe no duty to an adult under the facts stated, the cases known as the Turntable Cases hold that such duty is due from him to a child of tender years." Id. at 466, 150 P.2d at 800 (internal quotation marks and citation omitted). The repeated use of the terms *1269nou "attraction," "allurement," and "entice" in these cases indicates the child's status as a trespasser.


. See also Restatement (Second) of Torts § 339 (1965) (stating that a possessor of land is subject to liability if "the condition is one of which the possessor knows or has reason to know and which he realizes or should realize will involve an unreasonable risk of death or serious bodily harm" to the child) (emphasis added).


. Petitioners' Complaint alleges liability under an invitee standard that echoes section 13-21-115(3)(c). See Compl. 26 (alleging that Plaintiff's *1270injuries were caused by the land owner's "unreasonable failure to exercise reasonable care to protect against dangers of which the land owner knew or should have known") (emphasis added).